DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Information
It is noted corresponding Applications to the instant Application are in concurrent prosecution in foreign jurisdictions. Applicant is reminded of the requirement to maintain updated IDSs. The next IDS should make patent applications CN 203376522 and CN 208141043 of record together with appropriate translations. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least figure 3 (and probably figure 4) do not correctly indicate the refence numerals in relation to the drawing; that is, the reference numerals do not indicate the device feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least Figure 3 includes reference numerals not in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is not written in narrative prose form.  Correction is required.  See MPEP § 608.01(b).
FURTHER: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Namely the title should indicate remote robot detection features to allow the application to be categorized.

Claim Interpretation
First, as a matter of claim interpretation, only the term “fixing unit” is interpreted as a means plus function feature; the other terms recited in the claims, for example, “imaging units” are well known terms of art to those of skill in the art and refence known elements to one of skill in the art.
Further, “fixing unit” as defined in the specification would seem to implicate a positioning unit centering the system in a pipe, and as such may be positioning arms of the recited movement module. However, this seems to conflict with claim 5, which is anyway rejected as indefinite. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: fixing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for fixing unit is found at figure 3-the deployable positioning arms (at 421) terminating in roller wheels is considered support for fixing unit interpreted as a positioning element.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Namely claim 5 is wholly indecipherable, and it appears that the problem interpreting claim 5 arises from translation issues: first, is the newly introduced fixing terminal part of the fixing unit, or is it a coupling to the rod? The positioning is also not limiting because the side could be any side. And how can the lighting operating terminal be movably fixed to the fixing terminal? This is an utter contradiction in words. 
For purposes of examination claim 5 will be interpreted to be a lighting unit with a coupling which is interpreted as the operating terminal, the lighting unit positioned on the image detection system.
However, clarifying amendment is REQUIRED.
Further, claim 10 recites the limitation "the image display unit." There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 9 depending in turn from claim 1; the image display unit is introduced in claim 6 which is not in the chain of dependencies for claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Namely claim 1 already recites the control unit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Further, since the control unit is introduced in claim 1, claim 9 would also be indefinite for incorrect antecedent basis under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 208595354) in view of Kawai (US 2019/0250060).

Regarding claim 1, Chen discloses an image detection system, for detecting conditions inside a hole or a tube, (Title, pipeline inspection robot is the same) the system comprising: a body, (Detailed Description paragraph 2, shaft 2 provides a robot body backbone) comprising a rod body (Detailed Description paragraph 2, shaft 2 is the rod body) having a detection terminal, (Detailed Description paragraph 2, camera 4 provides a detection terminal) and at least one fixing unit fixed at the rod body; (Detailed Description paragraph 8, telescoping legs 102 center the robot in pipe, thus fixing robot position) a movement module; (Detailed Description paragraph 8, driving wheel 104 forms part of driving mechanism 1) and a detection module, provided at the detection terminal of the rod body, (Detailed Description paragraph 5, illumination camera 4 coupled to rod at terminal) the detection module comprising a plurality of imaging units, (Detailed Description paragraph 5, illumination camera 4 has six CCD cameras) a detection unit (Detailed Description paragraph 5, each CCD imager has a detection terminal on the backend) and a 10control unit, (Detailed Description paragraph 5, six CCD imagers linked by control unit at camera unit 4) wherein the imaging units are arranged at the detection terminal in a manner of surrounding the rod body, the imaging units obtain images inside the hole or the tube, (Detailed Description paragraph 5, six CCD imagers are arranged around circumference of circular camera 4 to obtain inner wall images of pipe) the movement module moves the body inside the hole or the tube, (Detailed Description paragraph 8, traveling mechanism 1 moves robot inside pipeline) and the detection unit obtains size and position information of a detection target, thereby achieving detection and measurement of damaged holes or cracks inside 15the hole or the tube, or conditions inside the hole or the tube. (Detailed Description paragraph 13, the camera is used to obtain a scene graph of the pipeline, which detects condition of graphed pipe section, including cracks/holes)
While Chen illustrates a remote connection to a remote installation, (Figure1) thus empirically requiring a connection terminal at the robot, Chen fails to identically disclose a control 5terminal, where the movement module is provided between the detection terminal and the control terminal.
However, in the same context of an interior robot, Kawai teaches a control 5terminal. (paragraphs 0033/0035, figure 1, terminal 40, control terminal 40 provided on back of robot) Thus when the rear control terminal of Kawai applied to Chen with forward camera, this results in where the movement module is provided between the detection terminal and the control terminal. Further Kawai teaches the same. (Figure 1, movement wheels 13 provided between remote terminal 40 and camera 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position the remote terminal at the backend of the robot because remote terminals have traditionally been positioned on the back of linear robots to allow for optimum communication with the remote station, especially in instances of physical couplings to the terminal. 
Regarding claim 2, Chen discloses wherein the movement module comprises at least one link rod unit, (it is unclear if this is meant to include a set of deployable arms or a linked pair of arms, per the disclosure and figure 3, this is interpreted as the set of deployable arms; Detailed Description paragraph 8, set of deployable arms 102 is the same) a plurality of rollers provided on one end of the link rod unit, (Detailed Description paragraph 8, multiple sets of wheels 103/104) and a driver unit connected to the rollers. (Detailed Description paragraph 10, motor drives wheels)
Regarding claim 3, Chen discloses wherein the link rod unit is adjustable according to a size of the hole or the tube that is measured, thereby placing the body at a center position of the hole or the tube. (Detailed Description paragraph 9, link arms 102 extend to position robot in pipe, may be at center position-shown figure 1)
Regarding claim 4, Chen discloses wherein the movement module moves 5inside the hole or the tube through the rollers. (Detailed Description paragraph 9, motor drives wheels to move robot in pipe)
Regarding claim 5, Chen discloses wherein the detection module comprises a lighting unit, (Detailed Description paragraph 3, two lamps are provided per CCD sensor) a fixing terminal is formed on one side of the lighting unit and one other side is a lighting operating terminal, and the lighting operating terminal is movably fixed at the fixing terminal and is movably fixed at the fixing unit 10through the fixing terminal.
(as discussed above, this claim is rejected as indefinite; shown figure 1, lighting unit is taken as part of camera 4; at the backside of camera 4 are the fixing terminals 102)
Regarding claim 6, Chen discloses wherein the detection module comprises a side-view imaging unit (Detailed Description paragraph 5, CCD cameras positioned on sides of camera 4) and an image display unit. (first, if the image display unit is a display, it cannot be part of the detection module; thus this is interpreted as a data output for image display; figure 1 shows a remote display at 11 for displaying pipe images/data, and a wireless connection from the robot to the remote control center, thus requiring an image display unit at the robot to output the images to the display)
Regarding claim 9, Chen discloses wherein the image detection system comprises a control unit. (Detailed Description paragraph 5, six CCD imagers linked by control unit at camera unit 4)
Regarding claim 10, Chen discloses the image display unit obtains the conditions inside the hole or the tube, (as per claim 6, it is uncertain if this is the display or robot connection to remote display, figure 1 shows a wireless connection to a remote display at 11, requiring a display output unit at the robot for outputting images to the remote site) and the detection module is moved by the movement module to arrive at a position of a target, achieving detection and measurement of the damaged holes or the cracks inside the hole or the tube, or the conditions inside the hole or the tube. (Detailed Description paragraphs 10 and 13, camera moved by traveling mechanism 1 to graph a portion of the pipe which is interpreted as recited target for pipe decay)
While Chen discloses a robot with multiple components empirically controlled by a controller at the robot, (Figure 1) and also controllers for the camera, Chen fails to identically disclose wherein the control unit is electrically 5connected to the movement module and the detection module.
The control unit of claim 10 may be from claim 9 or 1, and as such is uncertain if the control unit is a further control unit (not duplicative), or the control unit is the detection module control unit.  
Regardless, Kawai teaches wherein the control unit is electrically 5connected to the movement module and the detection module. (shown figure 2, controller of robot a main controller 15 controlling movement 14 and image elements 11) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a main robot controller per Kawai in the robot of Chen because main robot controllers are well known in robotic design, and further the robot system elements of Chen empirically requires a main controller for operation as would be known to one of skill in the art. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kawai, in further view of Hagene (US 2003/0198374).

Regarding claim 7, Chen and Kawai fail to identically disclose the recited; however Hagene teaches wherein the side-view imaging unit is a laser ranging apparatus, the imaging units obtain an image of a distance of a travel 15position of a target measured by the laser ranging apparatus inside the hole or the tube, and a size of the target is obtained by the imaging units, thereby achieving detection and measurement. (paragraph 0042 in conjunction with figure 2, laser light ranging with cameras used to detect profile of pipe interior including holes/obstructions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use laser ranging per Hagene in the pipe robot of Chen because Hagene teaches that laser ranging does not require current induction into the pipe, and does not require physical contact for pipe profiling, thereby also allowing the robot to operate faster in inspection. (paragraph 0013) Further, laser ranging for detecting pipe deterioration was well known to those of skill in the art and commonly used for the same before the effective filing date of the instant application. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kawai, in further view of Funada (US 2018/0164177).

Regarding claim 8, Chen and Kawai fail to disclose the recited; however Funada teaches wherein the image display unit is a light- 10emitting diode (LED) screen. (paragraph 0026 LED display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an LED display per Funada as the remote display 11 of Chen because LED displays are well known types of displays for display to those of skill in the art before the effective filing date of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanchez (US 2018/0202944) provides a pipe inspection robot.
Urbanski (US 2018/0031166) provides a pipe inspection robot.
Farkavee (US 2012/0197440) provides a pipe inspection robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485   

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
May 4, 2022